*65Concurring Opinion
Rakestraw, J.
While all of the judges participating in the case have agreed with the result reached in the opinion written by Judge Jackson, they did not concur in the opinion itself. It therefore seems advisable to set forth the reasons which I believe dictate that result.
Upon the briefs and the record, it appears that the case was submitted to the court on a single point, and the trial court decided the case upon the single point of law presented. It is on this point that I believe the trial court decided the case correctly and the Appellate Court decided the case incorrectly.
For the plaintiff’s cause of action, it is elementary that she must allege facts not only to show that a cause of action exists, but also to show that the cause of action exists in the plaintiff herself. Sinker v. Floyd et al. (1885), 104 Ind. 291, 4 N. E. 10; McLaughlin v. Shelby Township, Jefferson Co. (1875), 52 Ind. 114.
In this case, the plaintiff alleged that the will in question whs revoked by the execution of a subsequent will with inconsistent provisions. The allegations of the plaintiff’s complaint also set forth the inconsistent provisions which clearly do not include any beneficial interest in the plaintiff herself. By alleging these facts, the plaintiff has clearly alleged a cause of action in someone, but has not shown how she herself could be interested in such fashion as to be entitled to bring the action.
In my opinion, in order to allege a cause of action in the situation described by the plaintiff’s complaint, it would also be necessary to allege facts which would show that the subsequent will (the revoking instrument) was for some reason of fact or law not operative as a disposing instrument. In other words, sufficient facts must be shown to indicate clearly that an intestacy situation exists before the heir at law is entitled to bring the action.
*66This is a case involving a plaintiff’s right to bring an action. As such it should be distinguished from cases which have held that the heirs at law are proper parties defendant in a will contest action. See Hilfiker v. Fennig (1946), 224 Ind. 594, 69 N. E. 2d 743. The dilemma faced by the appellant in this action is clearly demonstrated by the prayer of her original complaint. In her prayer she requests among other things “that the decedent be adjudged to have died intestate.” Such relief would be necessary before the plaintiff would have ah interest sufficient to justify her bringing the action. On the other hand, the appellant did not make parties any persons possibly interested as a result of the subsequent will which was the revoking instrument relied upon.
The appellant urges that a will can be sufficient to serve as a revoking instrument without being sufficient to pass title'to the decedent’s property. Assuming that the appellant’s argument in this regard is correct, we are still faced with a situation where the appellant has not pleaded any facts which would negate the effectiveness of the subsequent will. In the absence of such facts, we believe that she has failed to state in her complaint sufficient facts to show a cause of action in her. Hence it was not error for the trial court to sustain a demurrer to the appellant’s complaint.
Arterburn, C. J., and Myers, J., concur.
Note.—Reported in 220 N. E. 2d 773. Concurring opinion reported in 222 N. E. 2d 396.